Citation Nr: 0919606	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for low back strain with 
bilateral sacralization of L5, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to October 
1986. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 10 percent evaluation 
for the service-connected low back strain with bilateral 
sacralization of L5.  

The Veteran appeared at a hearing before the undersigned in 
August 2006 and a transcript of the hearing is of record.

The issue on appeal was originally before the Board in May 
2007 when it was remanded for additional evidentiary 
development.  The requested development has been accomplished 
and the case has been returned for appellate review.


FINDING OF FACT

The service-connected low back strain with bilateral 
sacralization of L5 is manifested by pain, throbbing, aching, 
tenderness, forward flexion to 75 degrees, extension to 10 
degrees, left and right lateral flexion to 30 degrees and 
left and right lateral rotation to 30 degrees.  There is no 
evidence of further limited range of motion, scoliosis, 
abnormal gait or of bed rest prescribed by a doctor.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for low back strain with bilateral sacralization of 
L5 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.58, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2008). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson 
v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Evaluation of a service-connected disability involving a 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

II.  Analysis

The Veteran seeks entitlement to an increased rating for his 
service-connected low back strain with bilateral 
sacralization of L5, which is currently evaluated as 10 
percent disabling under Diagnostic Code 5237.  He asserts 
that the impact on his daily life is not reflected in his 
current rating and his disability has increased in severity.  
A thorough review of the record shows that an increased 
rating is not warranted at this time.

Throughout the rating period on appeal, the disability has 
been evaluated as 10 percent disabling under Diagnostic Code 
5237.  In order for the Veteran to receive the next-higher 20 
percent evaluation, the evidence must demonstrate forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2008).

A review of the Veteran's medical records does not show a 
range of motion limited to less than 60 degrees or a total 
range of 120 degrees or less.  In August 2004, the Veteran 
received a VA examination showing that he had forward flexion 
to 75 degrees, backward extension to 5 degrees actively and 
10 degrees passively and bilateral rotation to 30 degrees.  
Even though the examiner noted major functional impact due to 
pain, the examiner also noted no additional limitation of 
motion due to pain, weakness, fatigability, or incoordination 
during flare-ups and repetitive motion.  In July 2008, a VA 
examination reported that the Veteran had forward flexion to 
80 degrees, extension to 30 degrees, bilateral flexion to 30 
degrees and bilateral rotation to 30 degrees.  At both 
examinations, the total range of motion exceeds 120 degrees.  

The Board notes that pain has been demonstrated with range of 
motion testing of the lumbar spine.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204 -07 
(1996).  In addition, the Board notes functional limitation 
due to pain, slight tenderness to palpation and throbbing.  
However, the evidence of record is negative for any objective 
showing of significant increased functional impairment due to 
those reports of pain other than that contemplated by the 
current rating.  In both VA examinations, the examiners 
indicated that increased range of motion did not change 
because of pain, fatigue, weakness, incoordination or 
endurance.  The Board does not dispute the Veteran's 
contention that his back disability has caused him to alter 
his lifestyle and has restricted his activities.  The Board 
has no doubt that the Veteran's life has been changed due to 
his disability.  However, under Deluca, pain must cause 
additional restricted range of motion, not already 
contemplated by the assigned rating, so as to warrant the 
assignment of a higher rating.  The records do not support 
this finding.

In this case, there is no credible evidence of forward 
flexion of the thoracolumbar spine 60 degrees or less, or a 
range of motion 120 degrees or less or abnormal gait.  
Therefore, a higher rating under Diagnostic Code 5237's 
general rating formula is not warranted.

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.  See Note 1, General Rating 
Formula for Disease and Injuries of the Spine, 38 C.F.R. § 
4.71a, (2008).

In this regard, the Board acknowledges the Veteran's 
complaints of pain and occasional paralysis in the right 
lower extremity.  However, the medical evidence clearly 
demonstrates that the Veteran's symptoms are not attributable 
to his service-connected lower back disability.  See VA 
medical reports showing disabilities of the knee, gout, and 
Baker's cyst.  In fact, on VA examination in August 2004, 
straight leg raising was negative, bilaterally.  No sciatic 
notch tenderness or paraspinal muscle spasm was noted, and 
knee and ankle jerks were essentially normal.  No sensory 
motor defects were found.  June 2005 medical records note no 
foot drop or loss of bladder control.  In December 2005, the 
Veteran received an EMG and the results showed no evidence of 
radiculopathy or sensorineural peripheral neuropathy.  A 
January 2006 VA examination reported that the Veteran 
experiences pain down the right lower extremity, but no 
objective findings demonstrating a lower back etiology was 
noted.  A July 2008 VA examination reported no bowel or 
bladder problems, no abnormal gait and occasional paralysis 
in the right leg, which requires him to use a cane.  However, 
no neurological abnormalities were noted and even though the 
Veteran has experienced paralysis, the paralysis has not been 
linked to a neurological abnormality, and has ceased 
according to the Veteran's most recent VA examination.  In 
fact, on examination in 2008, sensation was normal to touch 
in both lower extremities, motor strength in both feet and 
lower extremities was normal, and vibration was normal.  As 
no noted neurological abnormalities have been reported, the 
Veteran is not entitled to a separate rating under Note 1 of 
the General Rating Formula.  

The Board has also considered evaluation of the Veteran's 
back disability under all other potentially appropriate 
diagnostic codes to determine whether a compensable 
evaluation can be assigned.  However, the medical evidence of 
record is negative for any findings indicating ankylosis or 
spinal fusion.  Therefore, a disability evaluation under 
Diagnostic Codes 5235-5242 would not yield a higher rating.  
See 38 C.F.R. § 4.71a.

Diagnostic Code 5243 offers a rating for intervertebral disc 
syndrome based on incapacitating episodes.  With respect to a 
higher rating based on the frequency and extent of 
incapacitating episodes (defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician), while the July 2008 VA examination reflects 
that the Veteran remains in bed one to two times per month, 
the bed rest is not prescribed by a doctor and therefore does 
not result in a higher rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is warranted when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the record is void of any evidence 
suggesting exceptional impairment due to the lumbar spine 
disability beyond that contemplated by the ratings schedule.  
There is no indication that the Veteran has been hospitalized 
on a frequent basis for treatment of his lumbar spine 
disability.

The Board acknowledges Social Security Administration (SSA) 
records, which note that the Veteran has been disabled and 
unable to work since 2000, due to his cervical spine 
disability.  The issue before the Board is a service-
connected low back disability, and while the Board notes that 
it is difficult for the Veteran to get dressed and takes him 
a long time to get out of bed, the Veteran's lower back 
disability does not cause marked interference with employment 
so as to render impractical the application of the schedular 
criteria.  The Board finds that the regular schedular 
standards contemplate the symptomatology shown.  In light of 
the foregoing, the Veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 2002).

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide additional notice providing information 
on the specific criteria needed to merit a higher rating 
under the relevant diagnostic code.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in June 2004, notifying the 
Veteran of what information must be submitted to substantiate 
a claim for an increased rating.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of June 2004 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the Veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a May 2006 letter.

While this letter was sent after the September 2004 rating 
decision, the Board determines that the Veteran is not 
prejudiced, because he had a meaningful opportunity to 
participate effectively in the re-adjudication of his claim.  
His claim was readjudicated in May 2006.  Furthermore, the 
Board finds that because a preponderance of the evidence is 
against the claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  The Veteran has not been prejudiced in this 
regard.

The Veteran was provided with the rating criteria and current 
diagnostic codes for his service-connected disability in 
compliance with Vazquez-Flores in October 2008.  
Notwithstanding the belated Vazquez notice, the Veteran has 
not been prejudiced.  He has had ample opportunity to 
meaningfully participate in the processing of his claim, 
which was readjudicated by the RO in December 2008. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and SSA records.  VA 
also provided the Veteran with several VA examinations in 
connection with his claim.  The examinations are adequate for 
rating purposes.  Specifically, the 2008 examination report 
contains a discussion of the Veteran's history, subjective 
complaints, and medical findings.  The examiner also reviewed 
the Veteran's claims file. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating for low back strain with 
bilateral sacralization of L5, currently evaluated as 10 
percent disabling, is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


